                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

 NAVARIUS SAVELL WESTBERRY,                      )
                                                 )
          Plaintiff,                             )        Civil Action No. 18-545-DCR
                                                 )
 v.                                              )
                                                 )
 PAM D. PERLMAN and                              )                 JUDGMENT
 WILLIAM SWINFORD,                               )
                                                 )
          Defendants.                            )

                                      *** *** *** ***

         Consistent with the Memorandum Opinion and Order entered this date, and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.     Plaintiff Navarius Westberry’s Complaint [Record No. 1] is DISMISSED, with

prejudice, with respect to all issues raised in this proceeding.

         2.     Judgment is entered in favor of Defendants.

         3.     This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         Dated: October 23, 2018.




                                               -1-
